Opinion.
Arnold, J.,
delivered the opinion of the court:
We find nothing in the record to warrant us in disturbing the conclusion reached in this case in the lower court.
*311On conflicting testimony the jury found the simple issue of fact for appellee, and construing the instructions together, we think they fairly announced the law of the case.
On the motion made by the appellant, after the testimony was closed, to exclude the evidence in regard to the indorsement of the notes, and the written contract, it was matter of discretion with the court to allow another witness to be introduced by appellee, to testify on these subjects, and to produce the notes.
If the testimony of this witness or the production of the notes suggested that further examination of appellee or any other witness was necessary or proper, application should have been made by appellant to do so. The judgment is affirmed. The motion of Olorinda Oollins to dismiss the appeal as to her is overruled. The record shows no appeal from the judgment in her favor.

Affirmed.